DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 10/25/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 10/25/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 10/25/22. However, upon further search considerations, new grounds of rejection are made Zhu et al. (US 2021/0229704) and Nilsson et al. (US 2018/0229738) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0270478) in view of Zhu et al. (US 2021/0229704).

Regarding claims 1, 8, and 15, Kim discloses a steering control apparatus including a system for controlling a vehicle in an autonomous driving mode, the system comprising an autonomous driving control system including one or more processors (¶46 and ¶186); and 
a steering system including one or more processors configured to (¶33 -  vehicle steering control apparatus 100): 
receive, from the autonomous driving control system, a control command identifying a steering control position (¶97 - steering angle information), 
control an orientation of one or more wheels of the vehicle according to the steering control position (¶97 - The normal steering controller may control the steering of the vehicle wheel), 
after receiving the control command, determine that the steering system has not received a valid control command from the autonomous driving control system for a first predetermined duration (¶93-95 -  the steering controller having a poor communication transmission and reception status at predetermined time points determines status as a failure steering controller corresponding to the recited no valid command for a predetermined duration. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5)), and 
based on the determination that the steering system has not received a valid control command from the autonomous driving control system for the first predetermined duration, continue to control the orientation of the one or more wheels based on the steering control position (¶99 -  driving trajectory value of the vehicle is maintained as a substantial same value before and after the failure of at least one of the steering controllers corresponding to the recited continue to control the orientation based on the previous position in a failure state. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5)).
While Kim does disclose identifying fault conditions based on predetermined timings, it does not explicitly disclose the determination based on the full duration of the predetermined duration however Zhu discloses a feedback based steering correction system including determining whether an error condition is met during the whole predetermined time period corresponding to the recited no valid command being received for more than the first predetermined duration (¶84-85).  The combination of the full duration error determination system of Zhu with the steering failure detection system of Kim fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the full duration error determination system of Zhu with the steering failure detection system of Kim in order to improve the performance of an ADV (Zhu - ¶3).

Regarding claims 2, 9, and 16, Kim further discloses the control command is a last control command received before the first predetermined duration (¶99 -  driving trajectory value of the vehicle is maintained as a substantial same value before and after the failure of at least one of the steering controllers corresponding to the recited continue to control the orientation based on the previous position in a failure state).

Regarding claims 6, 13, and 19, Kim further discloses while continuing to control the orientation of the one or more wheels, receive a second control command identifying a second steering control position from the autonomous driving control system; and control the orientation of the one or more wheels based on the second steering control position (¶41-44 - steering angle information calculated in real time corresponding to the recited receiving a plurality of steering control positions and controlling based off of them).

Regarding claims 7, 14, and 20, Kim further discloses prior to controlling the orientation of the one or more wheels based on the second steering control position, determine that the steering system has received a valid control command from the autonomous driving control system with a second predetermined duration (¶56 – determining whether the steering controller has a failure or not corresponding to the recited determining valid control command before normal operation. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5)),).


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0270478) in view of Zhu et al. (US 2021/0229704), as applied to claims 2 and 8 above, in view of Raypole et al. (US 2003/0120406).

Regarding claims 3 and 10, Kim does not disclose utilizing number of cycles as a threshold duration however, Raypole discloses a fault detection system including the first predetermined duration is a fixed number of message cycles (¶24 - Diagnostic Evaluation Routine 54 detects a preset number of vehicle speed cycles to determine fault. The combination of the steering control failure determination system of Kim with the cycle duration threshold of Raypole fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control failure determination system of Kim in view of Zhu with the cycle duration threshold of Raypole in order to determine component failure utilizing only digital signals (Raypole - ¶4).

Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0270478) in view of Zhu et al. (US 2021/0229704), as applied to claims 1, 8, and 15 above, in view of Nilsson et al. (US 2018/0229738).

Regarding claims 4, 11, and 17, Kim further discloses after receiving the control command, determine that the steering system has not received a valid control command from the autonomous driving control system for a predetermined duration (¶93-95 -  the steering controller having a poor communication transmission and reception status at predetermined time points determines status as a failure steering controller corresponding to the recited no valid command for a predetermined duration. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5))); and 
based on the determination that the steering system has not received a valid control command from the autonomous driving control system for the predetermined duration, continue to control the orientation of the vehicle based on the steering control position and ignoring control commands received from the autonomous driving control system (¶99 -  driving trajectory value of the vehicle is maintained as a substantial same value before and after the failure of at least one of the steering controllers corresponding to the recited continue to control the orientation based on the previous position in a failure state, where continuing the previous trajectory does not allow new command input therefore corresponding to the recited ignoring control commands. While the system does not explicitly disclose whether the steering controller is getting its input from a manual steering wheel or an autonomous vehicle control system, it does disclose the system applied to an autonomous driving mode (¶89).  It would have been obvious to one of ordinary skill in the art to have utilized the steering control input from the autonomous driving control system with the steering failure detection system in order to provide a fail-safe function that can cope with the failure of the steering system (Kim - ¶5)),).
While Kim does disclose maintaining previous steering control and ignoring new inputs, it does not disclose utilizing a second duration, however Nilsson discloses an autonomous vehicle fault determination system including initiating a safety stoppage maneuver if handover has not been initiated within a predetermined time period Δt following determination of such a fault corresponding to the recited no valid command after more than a second predetermined duration (¶81). The combination of the steering control failure determination system of Kim with the full duration error detection of Zhu and the secondary time period after fault detection of Nilsson fully discloses the elements as claimed. The safety stoppage maneuver stops all autonomous commands after the second duration and therefore after the safety stoppage maneuver only permits driver only control corresponding to the recited control only by the steering control position. 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control failure determination system of Kim in view of Zhu with the secondary time period after fault detection of Nilsson in order to provide an improved safety stoppage device 1 capable to safely bring an autonomous road vehicle 2 to a halt in case of a fault (Nilsson - ¶47).

Regarding claims 5, 12, and 18, Kim further discloses the control command is a last control command received before the predetermined duration (¶99 -  driving trajectory value of the vehicle is maintained as a substantial same value before and after the failure of at least one of the steering controllers corresponding to the recited continue to control the orientation based on the previous position in a failure state).
While Kim does disclose maintaining previous steering control and ignoring new inputs, it does not disclose utilizing a second duration, however Nilsson discloses an autonomous vehicle fault determination system including initiating a safety stoppage maneuver if handover has not been initiated within a predetermined time period Δt following determination of such a fault corresponding to the recited no valid command after more than a second predetermined duration (¶81). The combination of the steering control failure determination system of Kim with the full duration error detection of Zhu and the secondary time period after fault detection of Nilsson fully discloses the elements as claimed. The safety stoppage maneuver stops all autonomous commands after the second duration and therefore after the safety stoppage maneuver only permits driver only control corresponding to the recited control only by the steering control position. 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control failure determination system of Kim in view of Zhu with the secondary time period after fault detection of Nilsson in order to provide an improved safety stoppage device 1 capable to safely bring an autonomous road vehicle 2 to a halt in case of a fault (Nilsson - ¶47).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Okubo (US 2021/0044245) discloses a motor control failure detection system which monitors control signals over multiple predetermined periods of time (¶139)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J. REDA/Examiner, Art Unit 3665